Fourth Court of Appeals
                               San Antonio, Texas
                                    October 31, 2019

                                  No. 04-19-00591-CV

                                       Zaid TOZI,
                                        Appellant

                                            v.

                                   RJ & SONS LLC,
                                       Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVF001538D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before November 12, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk